RuRKiN, J.
Treating the plaintiff’s motion as the clerk and the court both seem to ■ have done, as a motion for a, •judgment nunc pro time, it was correctly allowed. “ The court will in general permit a record to be amended and a> judgment to be entered nunc pro tunc when it has been delayed by the act of the court or the clerk.” Bright v. Sugg, 4 Dev., 492. And we know of no statute that limits the power of the court, or its duty to do this, for a duty it becomes whenever necessary to prevent injustice to an innocent party.
Our only doubt has been with reference to the interest allowed the plaintiff on her judgment, but as the statute (Rev. Code, ch. 31, § 90) declares that every judgment or decree, except for costs, rendered or adjudged in any hind of action, shall bear.interest till paid, we do not see why this one should be made an exception.
No error. Affirmed.